Citation Nr: 0609105	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-11 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1955 to 
October 1958 and from December 1958 to December 1969.  He 
died in November 2002 and the appellant is his widow.

This matter was last before the Board of Veterans' Appeals 
("Board") in May 2005 on appeal from a January 2003 rating 
decision of the Montgomery, Alabama Regional Office ("RO") 
of the Department of Veterans Affairs ("VA").  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for chronic brain syndrome associated with 
brain trauma and PTSD, rated as 100 percent disabling from 
May 1993; craniotomy with skull loss and brain hernia, 
intermediate area, cranial defect measuring 2.5 x 3 cm in 
diameter, rated as 30 percent disabling; gunshot wound, right 
shoulder, posterior, with hypalgesia, Muscle Group III, rated 
as 30 percent disabling; paralysis, incomplete, right median 
nerve with hypalgesia, forearm and fingers, rated as 30 
percent disabling; bilateral hearing loss, rated as 10 
percent disabling; and tinnitus, rated as 10 percent 
disabling.
2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for the cause of the veteran's death have not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).

2.  The criteria for dependency and indemnity compensation 
("DIC") pursuant to 38 U.S.C. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must apprise the claimant of the evidence needed to 
substantiate the claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the claimant to submit any evidence that pertains 
to the claim.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
A rating decision dated January 2003 denied claims for 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC.  April 2003 and July 
2004 RO letters fully provided notice of elements of the 
evidence required and whose responsibility it was to obtains 
such evidence.  The rating decision on appeal, the March 2004 
Statement of the Case ("SOC"), and November 2005 
Supplemental Statement of the Case ("SSOC"), provided the 
claimant with specific information as to why the claims were 
being denied and of the evidence that was lacking.  The March 
2004 SOC supplied claimant with the complete text of 
38 C.F.R. § 3.159(b)(1), concerning the need for the claimant 
to provide any evidence pertaining to the claim.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the claimant.  However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
each of the four content requirements of notice has been met, 
neither the claimant nor her representative has alleged any 
prejudice with respect to the timing or content of the 
notification, no prejudice has any been shown, and any error 
in not providing a single notice to the claimant covering all 
content requirements was harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

VA has made reasonable efforts to identify and obtain 
relevant records in support of the claims.  In particular, VA 
obtained service medical records ("SMRs") and requested 
that the claimant either submit the veteran's available 
private medical records or authorize VA to obtain those 
records on her behalf.  In May 2003, the appellant identified 
treatment records for the veteran located at the Martin Army 
Medical Center.  Such records were already included in the 
claims file.  The claimant provided statements from two 
private physicians who had treated the veteran.  The 
veteran's death certificate was obtained.  Pursuant to 
claimant's request, a Decision Review Officer ("DRO") 
subsequently reviewed all evidence of record de novo and 
issued an SOC in March 2004.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In May 2005, the 
Board remanded the claims to obtain a VA medical opinion 
regarding the cause of the veteran's death.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant, the claimant has not 
identified any further evidence to support her claims, and 
the record is ready for appellate review.

The Merits of the Claims

The appellant contends that a combination of the veteran's 
service-connected disabilities caused or contributed to his 
death in November 2002.  In support of such linkage, she has 
proffered medical opinions authored by M.A.G., M.D., and 
F.S., M.D., listed in her March 2004 Appeal to the Board 
("Form 9") as the veteran's treating physicians.

1.  Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability or 
disabilities incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
veteran's cause death.  For a service-connected disability to 
be the cause of death it must singly or with some other 
condition be the immediate or underlying cause; or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (2002); 38 C.F.R. § 3.312 (2005); Lathan v. 
Brown, 7 Vet. App. 359 (1995).
In order to prevail on the issue of service connection for 
cause of death there must be: (1) evidence of death; (2) 
medical evidence of in-service disease or injury or a 
service-connected disability; and (3) medical evidence of a 
nexus between an in-service injury or disease, or a service-
connected disability, and the veteran's death.  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The death certificate indicates that the veteran died due to 
or as a consequence of cardiorespiratory arrest, pulmonary 
edema, acute mitral insufficiency and endocarditis.  Other 
significant conditions were listed as chronic renal failure, 
chronic obstructive pulmonary disease, and coronary artery 
disease.  The veteran was 64 years old at the time of death.  
The death certificate is devoid of any mention of the 
veteran's PTSD, or any other condition for which the veteran 
was service-connected, as a factor in the cause of his death.
 
In an August 2001 letter, Dr. M.A.G. reported that he had 
treated the veteran for more than five years, and that he 
believed the veteran's chronic pulmonary disease, chronic 
renal failure and nephrotic syndrome was at least partially 
due to the veteran's exposure to Agent Orange.  In August 
2003 and March 2004, Dr. M.A.G. submitted letters reiterating 
his belief that a lot of the veteran's symptoms, especially 
his cardiovascular and renal failure, were at least partially 
due to his toxic exposure during the Vietnam War and that the 
veteran's PTSD also had a bearing on the veteran's 
cardiovascular status and subsequent chronic renal failure.  

In March 2004, Dr. F.S. provided a statement opining that the 
veteran suffered from PTSD which complicated his other 
illnesses.  Dr. F.S. stated that the veteran's inability to 
follow instructions was a contributing factor to the 
breakdown of the veteran's body functions. 

In June 2005, the Board remanded the claims to obtain medical 
opinions from a VA physician as to whether: 1) it was as 
least as likely as not that the veteran developed chronic 
pulmonary disease, chronic renal failure or nephrotic 
syndrome as a result of exposure to Agent Orange in Vietnam; 
and 2) whether it was as least as likely as not that any of 
the veteran's service-connected disorders, including PTSD, 
contributed substantially or materially to the veteran's 
cause of death; combined to cause death; aided or lent 
assistance to the production of death; resulted in 
debilitating effects and general impairment of health to an 
extent that would render the veteran materially less capable 
of resisting the effects of other disease or injury primarily 
causing death; or was of such severity as to have a material 
influence in accelerating death.  

In his opinion, the VA physician outlined the veteran's 
medical history based on a review of the entire claims file 
and concluded: 1) that it was not as likely as not that the 
service-connected conditions, including PTSD, contributed 
substantially and materially to the veteran's cause of death; 
and 2) that because the veteran lived an additional 33 years 
after he had the conditions that resulted from his in-service 
injuries, it was not likely that the service-connected 
disabilities either accelerated or materially influenced the 
illnesses that caused his death.  

The examiner further observed that the veteran did not 
develop chronic pulmonary disease, renal failure or nephrotic 
syndrome from Agent Orange exposure, based on an article from 
the Veterans' Health Initiative that discusses the health 
effects of exposure to Agent Orange.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995). 

Although Dr. M.A.G.'s statements link the veteran's cause of 
death to his service-connected disorders, it is noteworthy 
that there is no mention of the service-connected disorders 
in the death certificate.  Certainly, it cannot be doubted 
that the death certificate, generated with a view towards 
reporting the primary and contributory causes of death, is of 
far greater probative value than statements by the treating 
physicians, most of which were generated several months to 
several years after the veteran's death, in conjunction with 
the appellant's claims.

Although the Court has specifically rejected the "treating 
physician rule," the Board is obligated to consider and 
articulate reasons or bases for its evaluation of the 
evidence submitted by a treating physician.  See Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).  

Unfortunately, Dr. M.A.G. does not provide any rationale to 
support his conclusions and opinions.  His opinions are, at 
most, several sentences in length, generally stating that he 
believes the veteran's illnesses were "at least partially 
due to exposure to Agent Orange" and that PTSD "had at 
least some part in the disease process and ultimate demise" 
of the veteran.  Likewise, Dr. F.S. simply stated he believed 
the veteran's PTSD complicated the veteran's other illnesses, 
without providing any supporting rationale for his opinion. 

Conversely, the June 2005 VA medical examiner's report is 
extremely detailed, is based upon a comprehensive review of 
the veteran's entire medical history of record, and contains 
a cogent rationale for each opinion expressed.  The Board 
finds the June 2005 report, which is consistent with the 
findings set forth in the death certificate, to be more 
probative than the letters from the veteran's treating 
physicians, and entitled to greater weight.  As the 
preponderance of the medical evidence is against the claim, 
service connection for the cause of death must be denied.

2.  DIC Under 38 U.S.C. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of willful misconduct and, 
at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated by VA as totally disabling continuously 
since the veteran's release from active duty and for a period 
of not less than five years immediately preceding death; or 
was rated by VA as totally disabling for a continuous period 
of not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318 (2002).

It is undisputed that the veteran was not a former prisoner 
of war and was not continuously rated as totally disabled for 
a period of not less than five years from the date of his 
discharge from active duty, which was in 1969, so those parts 
of § 1318 are clearly not applicable.

Although the appellant argues that the veteran should have 
been service-connected for the disabilities associated with 
his kidneys because of the shrapnel wounds he received in-
service, he was specifically denied service connection for 
nephrotic syndrome with chronic renal failure, chronic 
obstructive pulmonary disease and chronic congestive heart 
failure by a rating decision issued in September 2001.  The 
veteran did not appeal the decision and, therefore, it became 
final.  Pursuant to the National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) ("NOVA II") decision, the "entitled 
to receive" language of 38 U.S.C.A. § 1318 specifically 
excludes claims such as the appellant's that have been denied 
and are not subject to reopening.  

The evidence of record at the time of the veteran's death 
shows that he had established service connection for chronic 
brain syndrome associated with brain trauma and PTSD, rated 
as 100 percent disabling from May 24, 1993.  None of his 
other disabilities were rated at 100 percent.  Hence, the 
veteran was not in receipt of a total disability rating for 
10 years or more immediately preceding his death in November 
2002, as required under 38 U.S.C.A. § 1318(b).

Because the veteran was only 100 percent service-connected 
for a period of approximately 9 years and 6 months prior to 
his death, the claimant has failed to meet the time 
requirement for receiving DIC and, regrettably, the claim 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C. § 1318 is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


